PER CURIAM:
Jose Sanchez-Angeles appeals a district court order granting summary judgment to the United States and dismissing his claim raised under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006). We have reviewed the record and affirm for the reasons cited by the district court. See Sanchez-Angeles v. United States, No. 7:07-cv-00596-jct-mfu, 2008 WL 2704309 (W.D.Va. July 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.